


Exhibit 10.1

 

EMPLOYMENT AGREEMENT







EMPLOYMENT AGREEMENT, dated as of January 1, 2014 (the “Effective Date”),
between Bruce Beaty (“Executive”), an individual residing at 40 Patterson
Avenue, Greenwich, CT 06830 and Blue Ridge Real Estate Company of P. O. Box 707,
Blakeslee, Pennsylvania  18610 (the “Company”).




W I T N E S S E T H :




WHEREAS, the Company wishes to employ Executive and Executive wishes to be
employed by the Company, on the terms and conditions set forth herein; and




NOW, THEREFORE, in consideration of the foregoing and the provisions contained
herein, Executive and the Company hereby agree as follows:




1.

Employment.  Subject to the terms and conditions of this Employment Agreement,
Executive will be employed by the Company in the position of President for a
two-year period commencing as of the Effective Date and extending until December
31, 2015 (the “Initial Term”), unless Executive’s employment is terminated
earlier pursuant to Section 4 of this Employment Agreement.  Thereafter, the
Executive's employment shall continue on an "at will" basis after the expiration
of the Initial Term on the same economic terms as provided during the Initial
Term unless the Company and Executive agree otherwise in writing.  The Initial
Term of this Employment Agreement is hereinafter referred to as the “Employment
Period.”




2.

Duties.




a.

During the Employment Period, Executive will perform such lawful duties and
fulfil such lawful assignments as may be assigned to Executive by the Board of
Directors (“Board”) or its designee.  Executive will perform his duties
faithfully, diligently and competently to the best of his ability.  Executive
will perform substantially all of his duties from his residential office in
Greenwich, CT, except, where required, that he occasionally attends meetings in
person at the Company’s headquarters, New York City or as otherwise directed.




b.

During the Employment Period, Executive will devote a majority of the
Executive’s business time, energy, attention and skill to the performance of
Executive’s duties and to the promotion and advancement of the Company’s
business and interests.  Notwithstanding the foregoing, Executive may invest in
any business, provided that (a) the investment is passive, (i.e., Executive is
not required to, and in fact does not, provide any services on behalf of such
business) and (b) the business invested in is not competitive with any aspect of
the Company or any of its Affiliates (as defined in Section 2(b)(ii) below) as
determined by the Board in good faith in its sole discretion, except that the
limitation imposed by this clause (b) shall not apply to passive investment in
the securities of a publicly traded company as long as Executive does not own at
any time three percent (3%) or more of any class of the securities of such
company.








Page 1 of 6




--------------------------------------------------------------------------------

c.   For purposes of this Employment Agreement “Affiliate” shall be defined as
any natural person, firm, partnership, association, corporation, company,
limited liability company, trust, business trust, governmental authority or
other entity (“Person”) that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified Person.







3.

Compensation.  



a.

Salary.  The Company will pay a salary to Executive at the rate of $14,583.33
per month ($175,000 per annum), payable in accordance with the regular payroll
practices for salaried employees of the Company.



b.

Bonus.  Executive will be paid an annual bonus at the discretion of the
Company’s Compensation Committee.



c.

Benefit Plans.  Executive will be eligible for participation in the Company’s
401(k) plan, if any, provided by the Company to its employees on the same terms
and conditions as offered to other employees.



d.

Expenses.  The Company will reimburse Executive for reasonable expenses incurred
by Executive in performance of Executive’s duties under this Employment
Agreement in accordance with the Company’s policies with respect to
reimbursement of such expenses and the documentation required therefore
including but not limited to travel expenses from his home, meals away from his
home and overnight lodging. Such expenses shall be reimbursed as soon as
reasonably practicable, but in no event later than December 31 of the calendar
year following the calendar year in which expenses were incurred. Travel by
automobile will be reimbursed at the rate in effect from time to time during the
Employment Period as published by the Internal Revenue Service.  



e.

Healthcare Expenses.  The Company will reimburse Executive for the health care
costs incurred under his existing personal health insurance policy (family
coverage), or any replacement policy providing comparable coverage, such
reimbursement to be made on an after-tax basis during the Employment Period.
 Executive has provided the Company with information pertaining to his current
health insurance policy (including the applicable premium charges) and will
promptly notify the Company of any change (if any) to such coverage or premium
charges that which may occur during the Employment Period.  



4.

Termination of Employment Period.  Executive’s employment with the Company may
be terminated in the manner, for the reasons and with the consequences provided
for in this Section 4:



a.

Expiration of the Employment Period.  Executive’s employment with the Company
shall terminate upon the expiration of the Employment Period unless extended by
agreement of the parties hereto.  If Executive's employment with the Company is
not extended beyond the Employment Period, such termination





Page 2 of 6




--------------------------------------------------------------------------------




      shall not constitute a termination "for any other reason" as described in
Section 4.e. hereof.



b.

Termination for Cause.  The Company may at any time terminate Executive’s
employment for Cause.  For purposes of this Employment Agreement, “Cause” means
the occurrence of any of the following:



i.

A wilful and material breach of any provision of this Agreement and/or the
continued failure of Executive to perform substantially Executive's duties with
the Company (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by Executive,
after reasonable efforts, to meet performance expectations); provided, however,
that the Company must first deliver to the Executive a written demand for
substantial performance which specifically identifies the manner in which the
Company believes that the Executive has not substantially performed Executive's
duties and allow the Executive a period of no less than thirty (30) days
thereafter within which to correct any such failure to substantially perform
Executive’s duties;



ii.

Executive engages in any act involving material dishonesty, material disloyalty,
fraud or material misrepresentation adversely affecting the Company or any of
its Affiliates;



iii.

Executive is convicted of a felony or crime involving moral turpitude;



iv.

Executive performs Executive’s duties under this Employment Agreement with gross
negligence;



v.

Executive engages in any action involving wilful misconduct adversely affecting
the Company or any of its Affiliates; or



vi.

Executive fails to follow the lawful instructions of the Board or its designees
after written notice thereof.



c.

Termination Upon Death.  Executive’s employment with the Company shall
automatically terminate upon Executive’s death.



d.

Termination of Employment by Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean, if not cured by the Company within thirty
(30) days from receipt of written notice from Executive, the occurrence of any
of the following events, which notice is to be given within thirty (30) days of
its occurrence:



i.

a diminution or reduction in the Executive’s position, or authority, excluding
for this purpose an isolated, insubstantial action not taken in bad faith which
is remedied by the Company promptly;



ii.

a reduction by the Company in Executive's Base Salary as in effect at that time
;





Page 3 of 6




--------------------------------------------------------------------------------

iii.  the Company's requiring Executive, without his/her consent, to render
substantially all of his services other than from his residence location; or






e.

Termination For Any Other Reason.  If, for any reason other than as specified in
Sections 4(a) through (d) above, either party wishes to terminate Executive’s
employment, that party may do so by providing the other party with at least
three (3) months’ notice prior to the Date of Termination of Executive’s
employment.  The Date of Termination shall be the date upon which any
termination of the employment of Executive shall be effective.  In lieu of all
or a portion of such three-month notice period, the Company may elect to
terminate Executive and pay Executive his salary for the portion of the notice
period for which he is no longer employed.



f.

During any notice period provided for in this Section 4, Executive shall
continue to render his normal and usual services consistent with this Employment
Agreement, unless the rendition of such services during such period is reduced
or excused entirely by the Company, in its sole discretion and in writing, in
which case Executive will continue to receive his normal salary and benefits up
to the Date of Termination.



5.

Notices.  All notices or communications hereunder shall be in writing, addressed
as follows:

 

To Company:

Blue Ridge Real Estate Company

P. O. Box 707

Blakeslee, PA  18610

Facsimile:  (570) 443-8412

Attention:  Frederick N. Kurz, Jr.




To Executive:

Bruce Beaty

40 Patterson Avenue

Greenwich, CT  06830




All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Employment Agreement
shall be in writing and shall be (a) delivered personally, (b) mailed by
first-class, registered or certified mail, return receipt requested, postage
prepaid, (c) sent by next-day or overnight mail or delivery, or (d) sent by
facsimile transmission, provided that the original copy thereof also is sent by
prepaid, first-class certified or registered mail.  All notices shall be deemed
effective and given upon confirmation of delivery or receipt or refusal of
receipt.  Either party may change the address provided for the party above by
giving notice to the other party in the manner prescribed in this Section.



6.

Waiver, Amendments.  No discharge of this Employment Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by the party against whom enforcement of the discharge or waiver is
sought.  Any such waiver shall constitute a waiver only with respect to the
specific matter described in such writing and shall in no way impair the rights
of the party granting such waiver in any other respect or at any other time.  





Page 4 of 6




--------------------------------------------------------------------------------




Neither the waiver by any of the parties hereto of a breach of or a default
under any of the provisions of this Employment Agreement, nor the failure by any
of the parties, on one or more occasions, to enforce any of the provisions of
this Employment Agreement, nor the failure by any of the parties, on one or more
occasions, to enforce any of the provisions of this Employment Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.  No amendment to the Employment
Agreement shall be valid or binding unless set forth in writing and duly
executed by all the parties hereto.



7.

Parties in Interest.  The rights, remedies and obligations of Company under this
Employment Agreement shall be binding on the successors, assigns and transferees
of Company.  The obligations of Executive under this Employment Agreement shall
be binding on his heirs, executors and legal representatives.  Executive shall
not have the right to assign, transfer or otherwise dispose of his right, title
and interest in and to any part of this Employment Agreement or to assign the
burdens hereof.



8.

Confidentiality.  Executive agrees to be bound by and subject to the Company's
general confidentiality policy as in effect from time to time and communicated
to the Company's employees.  



9.

Withholding of Taxes.  The Company shall withhold from any compensation and
benefits payable under this Agreement all applicable federal, state, local, or
other taxes required to be withheld.



10.

Binding on Successors.  This Agreement shall be binding upon and inure to the
benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  The Company shall cause
any successor to all or substantially all of its assets or business to assume
this Agreement.



11.

Validity.  The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



12.

Governing Law.  This Employment Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Pennsylvania without giving effect to the conflict of laws rules
thereof.



13.

Headings.  The headings contained in this Employment Agreement are for purposes
of convenience only and shall not affect the meaning or interpretation of this
Employment Agreement.



14.

Severability.  If any provision of this Employment Agreement, including any
phrase, sentence, clause, Section or subsection is inoperative or unenforceable
for any reason, such circumstances shall not have the effect of rendering the
provision in question inoperative or unenforceable in any other case or





Page 5 of 6




--------------------------------------------------------------------------------




circumstances, or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to any extent whatsoever.  If
the scope of any provision contained in this Employment Agreement is too broad
to permit enforcement of the provision to its full extent, then the provision
shall be enforced to the maximum extent permitted by law, and Executive agrees
that such scope shall be judicially modified accordingly in any proceeding
brought to enforce this Employment Agreement.



15.

Recitals.  The recitals to this Employment Agreement are hereby deemed
incorporated into and made part of this Employment Agreement.



16.

Counterparts.  This employment Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in several counterparts, each
of which shall be deemed an original and all of which shall together constitute
one and the same instrument.



17.

Entire Agreement.  This Employment Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective on the date and year first above written.

BLUE RIDGE REAL ESTATE COMPANY






By:

/s/ Frederick N. Kurz, Jr.

FREDERICK N. KURZ, JR.

Chairman of the Board of Directors










/s/ Bruce Beaty

BRUCE BEATY


Page 6 of 6


